DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered. 
Election/Restrictions
Claims 1-5, 7, 9, 12 and 13 are allowable. Claims 3, 6, 10, 11 and 13-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-VII, as set forth in the Office action mailed on April 2, 2021, is hereby withdrawn and claims 3, 6, 10, 11 and 13-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claim 6 is objected to because of the following informalities:  In line 3, “form” should be changed to --the form--.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  In line 4, “the horn” should be changed to --a horn--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 10, 11 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 suffers from double inclusion, since it can be read to include the same element twice (i.e., “at least one horn sensor” is recited in claim 1, line 13, and “a horn sensor” is recited again in claim 6, lines 2-3). MPEP §2173.05(o). This rejection could be overcome by changing “further comprising a horn sensor in form” to --wherein the at least one horn sensor is in the--. 
Claims 10 and 11 are dependent on canceled claim 8.
Claims 14-16 do not accurately describe applicant’s invention because none of the disclosed embodiments include “at least one cover-element-side restraining element” (as recited in claim 1) and the features of claims 14-16. 
Claim Rejections - 35 USC § 103
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Laue (US 6,464,247 B1) in view of Hirzmann (EP 1790536 A2). Laue teaches a steering wheel 1 comprising: a steering wheel body (2 and 3), a base (11, 35), said base carrying an inflator 5 and an airbag package (said airbag package including an airbag 7 and a cover 9), such that said base, said inflator and said airbag package form a first sub-assembly 4, said base being connected to the steering wheel body at least indirectly via at least one elastic element (12, 36), such that the sub-assembly can move relative to the steering wheel body in at least one direction so that the whole sub-assembly serves as a vibration damping mass, a cover element 17 comprising a roof extending over the airbag package, and at least one horn sensor (said at least one horn sensor comprising electrical contacts 24 and 25) generating a signal when a pressing force exceeding a predefined value is applied to the roof, wherein the cover element is not rigidly connected to the base, such that the sub-assembly can move relative to the steering wheel body under deformation of the elastic element while the cover element does not move relative to the steering wheel body. The cover element is attached to the steering wheel body in a way that allows a pressing down of the cover element against the steering wheel body (column 3, lines 6-20). The at least one horn sensor comprises two electrical contacts (24 and 25) being remote from each other when the cover element is not pressed down and being in mechanical contact to each other when the cover element is pressed down. In Laue, the at least one horn sensor is not in direct contact with the cover element, the at least one horn sensor instead being between the steering wheel body and the first sub-assembly including the airbag package. Hirzmann teaches a horn sensor that comprises two electrical contacts (28 and 30) being . 	
Response to Arguments
Applicant’s arguments filed on November 23, 2021 with respect to the rejections set forth in the Office action filed on September 1, 2021 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, as set forth above.
Allowable Subject Matter
Claims 1-5, 7, 9, 12 and 13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/KEITH J FRISBY/Primary Examiner, Art Unit 3614